DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 16/739,604.  Claims 1-15 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/10/2020, 1/29/2020, 8/4/2020 and 8/26/2020 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  line 5, “the accelerator sensor” should be changed to - -an accelerator sensor- - for claim consistency.  Alternatively, claim 6 may be amended to depend from claim 5 which provides for an accelerator sensor and in which case claim 5, line 5, “the throttle sensor” should be changed to - -a throttle sensor- -. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  line 7, “determine a timing” should be changed to - -determines a timing- - for claim consistency.  Appropriate correction is required.


Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a vehicle wherein, when the driving source torque is controlled to accelerate the driving wheel, the driving source torque controller is configured to suppress shock to the vehicle which occurs when backlash between the power transmission members on the power transmission path is eliminated, by performing shock suppression control to control the driving source torque based on the acquired driving source torque so that at least one of (i) an absolute value of relative speed between the power transmission members on the power transmission path decreases when the backlash between the power transmission members decreases or (ii) a transmission torque transmitted between the power transmission members on the power transmission path decreases when the backlash between the power transmission members is eliminated, in combination with the other elements required by independent claim 1.
ITO (US 6,569,059) and KIM et al. (US 9,052,006), being the closest prior art, disclose various vehicle control systems that limit a system torque to prevent a shock due to backlash by reducing or eliminating backlash before it occurs (see ITO, FIG. 14 (S164), column 18, lines 15-27; KIM et al., column 5, lines 42-46).  However, the references fail to disclose the above mentioned limitations that deal with suppressing shock which occurs when backlash is eliminated by performing shock suppression control to control the driving source torque so that at least one of (i) an absolute value of relative speed between the power transmission members on the power transmission path decreases when the backlash between the power transmission members decreases or (ii) a transmission torque transmitted between the power transmission members on the power transmission path decreases when the backlash between the power transmission members is eliminated. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YAMAMOTO et al. (US 2017/0066437 A1) discloses a vehicle control device (see ABSTRACT).
KIM et al. (US 9,052,006) discloses a tip-in shock reduction method (see ABSTRACT).
REED et al. (US 2017/0355362 A1) discloses a backlash control system (see ABSTRACT).
MORRIS et al. (US 6,574,535) discloses a clunk control method (see ABSTRACT).
This application is in condition for allowance except for the following formal matters: 
Objection to claims 6 and 12 described in detail above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3659